DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Allowable Subject Matter

Claims 1, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The prior art doesn’t teach, a method for producing an organic Electro-Luminescence (EL) display device, comprising: forming a polymer film on a support substrate; forming a plurality of organic EL display panel portions on the polymer film; and positioning the support substrate with the plurality of organic EL display panel portions on a stage and arranging the plurality of organic EL display panel portions on the support substrate to face the stage; maintaining a distance between the plurality of organic EL display panel portions and the stage by a spacer member inserted between the stage and a region in the support substrate, the spacer member being spaced apart from the plurality of organic EL display panel portions; and directing a line beam in a direction from the support substrate toward at least an interface between the polymer film and the support substrate while moving the line beam and the stage with respect to each other; wherein the line beam is moved in a first direction, and the stage is moved in a second .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.J.G/Examiner, Art Unit 2817  

/BRADLEY SMITH/Primary Examiner, Art Unit 2817